SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT

 

 

THIS SECOND AMENDMENT TO PURCHASE AND SALE AGREEMENT (“Amendment”) dated the
14th day of November, 2011, by and between the parties listed on Exhibit A
attached hereto and made a part hereof (individually and collectively, “Seller”)
and SOUTHSTAR DEVELOPMENT PARTNERS, INC. (“Buyer”).

 

W I T N E S S E T H :

 

WHEREAS, Seller and Buyer entered into that certain Purchase and Sale Agreement
having an Effective Date of October 12, 2011 (“Original Agreement”), as amended
by First Amendment to Purchase and Sale Agreement having an effective date of
October 31, 2011 (“First Amendment”). The Original Agreement as modified by the
First Amendment are collectively referred to as the “Agreement”; and

 

WHEREAS, the parties desire to amend the provisions of the Agreement with
respect to the Buyer performing further environmental studies with respect to
the Specified Area.

 

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt, adequacy and sufficiency of which is hereby
acknowledged, the parties intending to be legally bound, hereby agree as
follows:

1.                  The recitations heretofore set forth are true and correct
and are incorporated herein by this reference.

2.                  The Agreement as amended by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms of this
Amendment and the terms of the Agreement, the terms of this Amendment shall
supersede and control to the extent of such inconsistency. Terms not otherwise
defined herein shall have the meaning set forth in the Agreement.

3.                  Pursuant to the First Amendment, the Buyer has the right to
obtain an Updated Report with respect to the Specified Area on or before the
Objection Date. The Seller has requested that the Buyer defer from performing
any further investigation with respect to the Specified Area to enable the
parties the time to negotiate for a further amendment to the provisions of
Section 6(d) of the Agreement (“Proposed Environmental Amendment”). The Seller
and Buyer have agreed that the Buyer shall defer from performing any further
investigation with regard to the Specified Area until November 18, 2011 or such
later date as the Seller and Buyer may mutually agree upon in writing in their
sole discretion (“Renegotiation Date”). In the event that the parties do not
agree in their sole and absolute discretion to enter into the Proposed
Environmental Amendment on or before the Renegotiation Date or such earlier date
as the Seller may designate in writing (“Specified Date”), then the Buyer shall
again have the right to continue to obtain an Updated Report with regard to the
Specified Area and the November 30, 2011 Objection Date shall be deemed extended
by the number of days from November 10, 2011 and to the Specified Date (i.e., if
the Specified Date was November 16, 2011, then the Objection Date would be
extended by seven days to December 7, 2011).

1

 



4.                  The Agreement as modified by this Amendment remains in full
force and effect. To the extent of any inconsistency between the terms and
provisions of this Amendment and the terms of the Agreement, the terms of this
Amendment shall supersede and control to the extent of such inconsistency. Terms
not otherwise defined herein shall have the meaning set forth in the Agreement.

5.                  This Amendment may be executed in any number of
counterparts, each of which, when executed, shall be deemed an original and all
of which shall be deemed one and the same instrument. Facsimile transmission
signatures of this Amendment shall be deemed to be original signatures.

 

 

 

 

 

 

[THIS SPACE INTENTIONALLY LEFT BLANK]

2

 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 



  SELLER:        See Exhibit A attached hereto and made a part hereof       
BUYER:        SOUTHSTAR DEVELOPMENT PARTNERS, INC., a Florida corporation 



 



  

  By: /s/     Name:       Title:       Date:    





 

 



3

 



EXHIBIT A

 

SELLER

 

 

 

  BLUEGREEN SOUTHWEST ONE, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF TEXAS, L.P. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BRIDGES GOLF PRIVATE CLUB, INC. 







          By: /s/     Name:       Title:       Date:    



 



 

 

  THE BRIDGES CLUB MANAGEMENT, LLC 







          By: /s/     Name:       Title:       Date:    



 



 

 

  BLUEGREEN COMMUNITIES OF GEORGIA, LLC 







          By: /s/     Name:       Title:       Date:    





 



 

 



 

 

  BLUEGREEN GOLF CLUBS, INC. 





          By: /s/     Name:       Title:       Date:    



 



 

 

  JORDAN LAKE PRESERVE CORPORATION 







          By: /s/     Name:       Title:       Date:    



 

 

 



 

 

 

